     Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 1 of 11 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BUBBLELAND TRADEMARKS, LLC                       )
                                                 )
                      Plaintiff,                 )
                                                 )
       v.                                        )
                                                 )
SPINCYCLE PLUS, INC.,                            )
                                                 )
                      Defendant.                 )


                                         COMPLAINT

       Plaintiff Bubbleland Trademarks, LLC, by its undersigned counsel, Leland Grove Law

LLC, as and for its Complaint against Defendant Spincycle Plus, Inc., alleges as follows.

                                       Nature of the Case

       1.      Plaintiff is the owner of nine federally registered service marks used in connection

with the operation of “Bubbleland” branded laundromat facilities (the “Bubbleland Marks”).

Defendant owns and operates a Bubbleland-branded laundromat business at 3901 S. Archer,

Chicago, Illinois (the “Archer Store”), and it has used the Bubbleland Marks in connection with

the operation of the Archer Store since approximately 2006. For at least ten years, between August

31, 2006 and August 31, 2016, Defendant used the Bubbleland Marks with the permission of

Plaintiff’s predecessor-in-interest, Bubbleland, L.L.C., pursuant to a Trademark License

Agreement that terminated as of August 31, 2016 because Defendant failed to make a renewal

payment thereunder.

       2.      In March 2018, Plaintiff acquired all rights, title and interest in the Bubbleland

Marks from Bubbleland, L.L.C. and, shortly thereafter, sent Defendant a cease-and-desist notice

demanding that Defendant either sign a new license agreement with Plaintiff or cease and desist
      Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 2 of 11 PageID #:2



all use of the Bubbleland Marks. Despite the demand from Plaintiff, Defendant refused to sign a

license agreement and refused to cease and desist using the Bubbleland Marks.

       3.      By this action, Plaintiff seeks to protect its established rights in the Bubbleland

Marks, enjoin Defendant’s unlawful and infringing conduct and recover compensatory and

punitive damages for Defendant’s unauthorized use of the marks.

                            Parties, Personal Jurisdiction and Venue

       4.      Plaintiff is a Wyoming limited liability company with its principal place of business

in Cheyenne, WY.

       5.      Defendant is an Illinois corporation with its principal place of business in Cook

County, Illinois.

       6.      The Court has original jurisdiction over the claims alleged in Counts I and II of this

action pursuant to 28 U.S.C. §1331 because they arise under the laws of the United States, and has

supplemental jurisdiction over Count III pursuant to 28 U.S.C. §1367(a) because it is so related to

the claims alleged in Counts I and II that it forms part of the same case or controversy.

       7.      The Court has personal jurisdiction over Defendant under the Illinois long-arm

statute, 735 ILCS 5/2-209, because Defendant resides in this State, and this action arose out of

Defendant’s transaction of business and unlawful use of the Bubbleland Marks within this State.

       8.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a substantial

part of the events giving rise to the claim occurred in this District.

                                      The Bubbleland Marks

       9.      Plaintiff is the owner of the Bubbleland Marks, which include each of the following

service marks registered in the Principal Register of the United States Patent and Trademark Office

(“USPTO”):




                                                   2
      Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 3 of 11 PageID #:3



               Mark                                                         USPTO Reg. No.

       •       Bubble and circle design                                     2267072
       •       Bubble boy with bubble background design                     2267066
       •       Clean is Good with smile design                              2289488
       •       Bubbleland with wave design                                  2232981
       •       Bubble boy design                                            2188585
       •       Bubbleluv                                                    2188584
       •       Stylized Bubbleland design                                   2188583
       •       Stylized Bubbleluv design                                    2188582
       •       Bubbleland                                                   2188523

       10.     Plaintiff acquired from Bubbleland, L.L.C. all right, title and interest in the

Bubbleland Marks, together with all associated goodwill, effective as of March 16, 2018 pursuant

to an Asset Purchase Agreement.

       11.     The Asset Purchase Agreement included, among other things, an assignment to

Plaintiff of the federal registrations for all nine Bubbleland Marks. A copy of the Notice of

Recordation of Assignment filed with the USPTO confirming the assignment of the Bubbleland

Marks to Plaintiff is attached hereto as Exhibit A.

       12.     The Asset Purchase Agreement also included an assignment to Plaintiff of

Bubbleland, L.L.C.’s rights and obligations under various license agreements with owners and

operators of Bubbleland-branded facilities, including Defendant.

       13.     The Bubbleland Marks have been used in commerce continually and exclusively

by Plaintiff and its predecessor-in-interest Bubbleland, L.L.C. in connection with the operation of

Bubbleland-branded businesses and the services offered in connection therewith since

approximately 1998.

       14.     At all times that Plaintiff and its predecessor licensed the Bubbleland Marks for use

by licensees, Plaintiff and its predecessor, through monitoring and other means, maintained the

quality and uniformity of the services being offered by licensees at Bubbleland-branded facilities.



                                                 3
      Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 4 of 11 PageID #:4



       15.     Plaintiff is the sole and exclusive owner of the Bubbleland Marks and all rights and

goodwill associated therewith.

                              Defendant’s Use of the Bubbleland Marks

       16.     Defendant began using the Bubbleland Marks in or around August 2006 with the

permission of Plaintiff’s predecessor-in-interest Bubbleland, L.L.C. Effective as of August 31,

2006, Defendant entered into a Trademark License Agreement with Bubbleland, L.L.C. pursuant

to which Bubbleland, L.L.C. granted to Defendant a non-exclusive, non-transferable license to use

the Bubbleland Marks in connection with laundromat services provided by Defendant at the Archer

Store, located at 3901 S. Archer, Chicago, Illinois. A true and correct copy of the Trademark

License Agreement is attached hereto as Exhibit B.

       17.     The Trademark License Agreement provides, among other things:

               (a)      “The Licensee [Defendant] acknowledges that Licensor owns the Licensed

       Trademarks and all rights therein and that nothing in this Agreement shall give the Licensee

       any right, title or interest in or to the Licensed Trademarks other than the rights expressly

       granted herein.” (¶2.1.)

               (b)      “. . . The Licensee agrees that it will not either during or after termination

       of this Agreement challenge the title of Licensor to the Licensed Trademarks, oppose any

       registration thereof, or challenge the validity of this Agreement or the license granted

       herein. . . .” (¶2.2.)

       18.     The Trademark License Agreement provides that it has an Initial Term of ten years

and thereafter is continued for additional one-year Renewal Terms thereafter unless terminated by

one of the parties. (¶4.1.)




                                                  4
      Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 5 of 11 PageID #:5



       19.     Defendant terminated the Trademark License Agreement effective upon the

conclusion of the Initial Term – i.e., on August 30, 2018 – by failing to pay the License Fee required

under Paragraph 5.1 as a condition of commencement of the first Renewal Term.

       20.     By virtue of the foregoing, the Trademark License Agreement terminated as of

August 30, 2016 upon conclusion of the Initial Term, and was not thereafter renewed.

       21.     Pursuant to the Asset Purchase Agreement, Plaintiff accepted an assignment of, and

thereby acquired, all of Bubbleland, L.L.C.’s rights under the Trademark License Agreement.

       22.     On information and belief, throughout the term of the Trademark License

Agreement, Defendant continually used the Bubbleland Marks in connection with the operation of

its Archer Store in accordance with the terms of the agreement and with the permission of

Bubbleland, L.L.C.

                  Defendant’s Refusal to Cease and Desist Use of the Marks

       23.     After acquiring ownership of the Bubbleland Marks pursuant to the Asset Purchase

Agreement, Plaintiff inspected the Archer Store and saw that Defendant had taken down the

exterior Bubbleland signage, but was still using the Bubbleland Marks inside the store.

Photographs depicting Defendant’s use of the Bubbleland Marks inside the Archer Store are

attached hereto as Exhibit C.

       24.     On July 19, 2018, Plaintiff’s undersigned counsel called the owner and operator of

the Archer Store, and Defendant’s President, Kumjoo Kim, and told Mr. Kim that he must either

remove all Bubbleland Marks from the interior of the Archer Store or sign a new license agreement

with Plaintiff. Mr. Kim responded by asking Plaintiff’s counsel to send a letter that he could

forward to his attorney for review.




                                                  5
      Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 6 of 11 PageID #:6



        25.     On July 23, 2018, Plaintiff sent Defendant a cease-and-desist letter via certified

mail, return receipt requested (the “July 23 Letter”). Plaintiff’s counsel received a returned green

card confirming that the July 23 Letter was delivered. A true and correct copy of the July 23 Letter,

together with all enclosures and the certified mail receipt and green card, is attached hereto as

Exhibit D.

        26.     The July 23 Letter stated, among other things, that: Plaintiff was the owner of the

Bubbleland Marks, having acquired all right, title and interest therein from the prior owner;

Defendant’s Trademark License Agreement with the prior owner expired on or about August 30,

2016 and was not renewed; and any continued use by Defendant was unauthorized and unlawful.

        27.     The July 23 Letter demanded, accordingly, that Defendant “immediately cease and

desist” any and all use of the Bubbleland Marks, or, alternatively, return a signed copy of the

enclosed new Trademark License Agreement (the “Proposed New License Agreement”)

authorizing Defendant to use the Bubbleland Marks.

        28.     On September 11, 2018, having received no response to the July 23 Letter,

Plaintiff’s undersigned counsel followed up with another phone call to Mr. Kim. On that call,

Plaintiff’s counsel repeated to Mr. Kim that, because Plaintiff was the owner of the Bubbleland

Marks and Defendant’s Trademark License Agreement had terminated, Defendant must either

immediately cease and desist all use of the Bubbleland Marks, or sign the Proposed New License

Agreement. Mr. Kim said he was not willing to do either, and added “see you in court.”

                                      Willful Infringement

        29.     Defendant’s use of the Bubbleland Marks is unauthorized, unlawful and infringing

of Plaintiff’s rights.




                                                 6
      Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 7 of 11 PageID #:7



          30.   Further, Defendant’s infringing conduct, as alleged herein, has been willful and in

bad faith. At all times, Defendant has known that Plaintiff and Plaintiff’s predecessor-in-interest

Bubbleland, L.L.C. were the sole and exclusive owners of the Bubbleland Marks, and that

Defendant had no right, title or interest in the Bubbleland Marks except the limited license rights

granted to Defendant under the Trademark License Agreement.

          31.   Despite knowing the Trademark License Agreement terminated, Defendant

willfully and in bad faith continues to use the Bubbleland Marks.

          32.   When Plaintiff demanded that Defendant cease and desist its unlawful and

infringing use of the Bubbleland Marks, Defendant refused.

                                         Injunctive Relief

          33.   If not enjoined, Defendant’s conduct will continue to cause Plaintiff unquantifiable

and irreparable harm.

          34.   Plaintiff has a clearly ascertained right to exclusive use of the Bubbleland Marks.

          35.   Plaintiff’s right is in need of protection against Defendant’s unlawful use of the

Bubbleland Marks.

          36.   Plaintiff will suffer irreparable harm if Defendant’s unlawful and infringing conduct

is not enjoined.

          37.   Plaintiff lacks an adequate remedy at law for Defendant’s unlawful and infringing

conduct.

          38.   There is a likelihood that Plaintiff will succeed on the merits of the claims alleged

herein.

          39.   A balancing of the equities favors enjoining Defendant’s infringement.




                                                  7
      Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 8 of 11 PageID #:8



                                       Plaintiff’s Damages

       40.     Plaintiff has suffered damages as a direct and proximate result of Defendant’s

unlawful conduct alleged herein including, without limitation, the loss of a reasonable license fee.

                                          Punitive Damages

       41.     Punitive damages are warranted in this case because Defendant’s unlawful and

infringing conduct has been outrageous in that it was carried out with reckless indifference,

willfully and with conscious disregard for Plaintiff’s rights.

                                       COUNT I
             Lanham Act, 15 U.S.C. §1114 – Infringement of Bubbleland Marks

       42.     Plaintiff incorporates and re-alleges the allegations of Paragraphs 1 through 41,

above, as Paragraph 42 of this Count I.

       43.     Defendant’s conduct constitutes infringement in violation of 15 U.S.C. §1114.

       44.     The Bubbleland Marks are valid and protectable marks.

       45.     Defendant’s use of the Bubbleland Marks is likely to cause confusion among

consumers.

       46.     Likelihood of confusion exists as a matter of law where, as here, a licensee

continues to use marks owned by the licensor after termination of the license.

       47.     Defendant’s use of the Bubbleland Marks is not authorized.

       48.     The marks that Defendant is using at the Archer Store constitute “counterfeit

marks” as defined by 15 U.S.C. §1116, because they are identical with, or substantially

indistinguishable from Plaintiff’s Bubbleland Marks, which are registered with the USPTO’s

principal register for use in connection with the same services for which Defendant uses the marks,

and Defendant is not authorized to use the Bubbleland Marks.




                                                  8
      Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 9 of 11 PageID #:9



        WHEREFORE, Plaintiff respectfully requests that the Court enter an Order: (a) entering

judgment in favor of Plaintiff and against Defendant; (b) granting appropriate preliminary and

permanent injunctive relief prohibiting Defendant from using the Bubbleland Marks or any

confusingly similar names or service marks and directing Defendant to remove and destroy all

Bubbleland Marks and confusingly similar marks currently in use or in Defendant’s possession;

(c) awarding Plaintiff compensatory damages based on Defendant’s profits during the period of

Defendant’s unauthorized use; (d) awarding Plaintiff treble damages, statutory damages and

attorneys’ fees pursuant to 15 U.S.C. §1117; (e) awarding Plaintiff punitive damages; (f) awarding

Plaintiff its costs of suit; and (g) granting any such other and further relief as the Court deems just.

                                         COUNT II
                       Lanham Act, 15 U.S.C. §1125 – False Endorsement

        49.     Plaintiff incorporates and re-alleges the allegations of Paragraphs 1 through 48,

above, as Paragraph 49 of this Count II.

        50.     Defendant’s conduct constitutes false endorsement in violation of 15 U.S.C. §1125.

        51.     Defendant’s unauthorized use of Plaintiff’s valid and protectable Bubbleland Marks

and/or counterfeit marks is likely to cause confusion among consumers as to the origin of the

services provided.

        WHEREFORE, Plaintiff respectfully requests that the Court enter an Order: (a) entering

judgment in favor of Plaintiff and against Defendant; (b) granting appropriate preliminary and

permanent injunctive relief prohibiting Defendant from using the Bubbleland Marks or any

confusingly similar names or service marks and directing Defendant to remove and destroy all

Bubbleland Marks and confusingly similar marks currently in use or in Defendant’s possession;

(c) awarding Plaintiff compensatory damages based on Defendant’s profits during the period of

Defendant’s unauthorized use; (d) awarding Plaintiff treble damages, statutory damages and



                                                   9
    Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 10 of 11 PageID #:10



attorneys’ fees pursuant to 15 U.S.C. §1117; (e) awarding Plaintiff punitive damages; (f) awarding

Plaintiff its costs of suit; and (g) granting any such other and further relief as the Court deems just.

                                           COUNT III
              Illinois Uniform Deceptive Trade Practices Act, 815 ILCS 510/2, et seq.

        52.      Plaintiff incorporates and re-alleges the allegations of Paragraphs 1 through 51,

above, as Paragraph 52 of this Count III.

        53.      Defendant’s conduct violates the Illinois Uniform Deceptive Trade Practices Act,

815 ILCS 510/2, et seq.

        54.      Defendant’s unauthorized and infringing use of Plaintiff’s valid and protectable

Bubbleland Marks causes a likelihood of confusion as to the source, sponsorship, approval, or

certification of the services being provided.

        WHEREFORE, Plaintiff respectfully requests that the Court enter an Order: (a) entering

judgment in favor of Plaintiff and against Defendant; (b) granting appropriate preliminary and

permanent injunctive relief prohibiting Defendant from using the Bubbleland Marks or any

confusingly similar names or service marks and directing Defendant to remove and destroy all

Bubbleland Marks and confusingly similar marks currently in use or in Defendant’s possession;

(c) awarding Plaintiff compensatory damages based on Defendant’s profits during the period of

Defendant’s unauthorized use; (d) awarding Plaintiff punitive damages; (e) awarding Plaintiff its

attorneys’ fees and costs of suit; and (f) granting any such other and further relief as the Court

deems just.

                                                        Respectfully submitted,

                                                        BUBBLELAND TRADEMARKS, LLC


                                                        By: /s/ John F. Shonkwiler
                                                               One of Its Attorneys



                                                  10
   Case: 1:18-cv-07498 Document #: 1 Filed: 11/13/18 Page 11 of 11 PageID #:11




John F. Shonkwiler
jshonkwiler@lelandgrovelaw.com
Stacey M. Shonkwiler
sshonkwiler@lelandgrovelaw.com
LELAND GROVE LAW LLC
1032 Sterling Ave.
Flossmoor, Illinois 60422
(708) 794-0022




                                       11
